--------------------------------------------------------------------------------

EXHIBIT 10.23

CCC INFORMATION SERVICES GROUP INC.
SUMMARY OF CERTAIN COMPENSATION ARRANGEMENTS
FOR NAMED EXECUTIVE OFFICERS






Salary and Other Cash Compensation
 
Salary and other cash compensation payable to the “named executive officers” (as
identified in the Company’s proxy statement) of CCC Information Services Group
Inc. (the “Company”) are determined on an annual basis by the Compensation and
Nominating Committee of the Company’s Board of Directors (the “Committee”). For
2005, cash compensation payable to named executive officers consists of salary
and eligibility to receive a bonus under the Company’s Management Incentive Plan
(“MIP”), a cash incentive plan administered by the Committee. In addition to
cash compensation, named executive officers may also be eligible to receive
equity incentives, such as grants of options or restricted stock, under the
Company’s 2000 Stock Incentive Plan (2004 Restatement), as the Committee may
determine.
 
Salary and target bonus for 2005 are set forth below for each executive officer
currently employed by the Company who is expected to be a “named executive
officer” for 2005, based upon information currently available to the Company:
 
 
Name and Title
 
2005 Salary
 
2005 Target MIP Bonus
 
Githesh Ramamurthy, Chairman, President and Chief Executive Officer
 
$496,800
 
75% of salary
 
J. Laurence Costin, Jr., Vice Chairman
 
$373,620
 
$70,000
 
Andrew G. Balbirer, Executive Vice President and Chief Financial Officer
 
$350,000
 
50% of salary
 
Mary Jo Prigge, President, Service Operations
 
$347,750
 
50% of salary
 
James T. Beattie, Executive Vice President and Chief Technology Officer
 
$270,150
 
50% of salary

 
Executive Severance Policy
 
In February 2004, the Compensation and Nominating Committee approved a severance
policy for the “named executive officers” and the Company’s other executive
officers, excluding any executive who is a party to an employment agreement with
the Company. Under this policy, if an executive officer is terminated without
cause or resigns for good reason (as defined in the policy), the executive will
be entitled to the severance benefits specified in the policy.
 
Page 1 of 3

--------------------------------------------------------------------------------




Under the severance policy, a terminated executive shall be entitled to receive
an amount of up to one year’s salary and annual bonus, payable at the same time
and in the same manner as the Company pays salary and bonuses to active
employees for such year. Under the policy, terminated executives are entitled to
receive twelve months of executive outplacement services from a provider
selected or approved by the Company, and the Company will subsidize the
executive’s COBRA premiums for health insurance during the severance period. If
the termination occurs following a change of control of the Company and the
Company’s bonus plan is not continued after the change of control, the executive
shall be entitled to a lump sum payment of a prorated bonus amount calculated in
accordance with a formula set forth in the severance policy. If the termination
is without cause or for good reason within the 24-month period following a
change of control, the executive’s unvested stock options or other stock
incentives will vest immediately.
 
If the severance benefits provided under the policy, together with any other
payments or benefits received by the terminated executive would (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) be
subject to the excise tax imposed by Section 4999 of the Code, then the amount
of severance benefits may, at the election of the executive made prior to
termination of employment, be reduced to the extent necessary so that the excise
tax would not apply to the executive. If the executive elects not to reduce his
benefits and is subject to the excise tax, then the executive would be
responsible for the payment of the excise tax and any interest, penalties or
fines assessed in connection with such excise tax. In any event, the executive
shall be responsible for all income taxes and applicable employment taxes, other
than the portion of employment taxes for which the Company is responsible by
law, on any benefits or payments under the severance policy.
 
Employment Agreements
 
Githesh Ramamurthy, the Company’s Chairman, President and Chief Executive
Officer, serves as Chairman and Chief Executive Officer pursuant to an
employment agreement, entered into in July 2001, which runs for an initial term
expiring on December 31, 2004 and successive two-year terms thereafter unless
terminated by either party. The agreement provides for an annual base salary,
subject to annual merit increases from time to time. Mr. Ramamurthy is also
eligible to receive a performance bonus targeted at 75% of his base salary, as
determined by the Compensation and Nominating Committee of the Board, and he is
eligible to participate in all other benefit plans maintained by the Company for
its salaried employees. Mr. Ramamurthy’s employment agreement contains a
non-compete provision, a change of control provision which extends Mr.
Ramamurthy’s right to exercise vested and unvested options for up to eighteen
(18) months following the change of control, and a provision which extends Mr.
Ramamurthy’s right to exercise vested options under certain circumstances for up
to eighteen (18) months following the termination of his employment. In
addition, the agreement contains a provision that gives Mr. Ramamurthy the right
to sell back to us the 192,000 shares of treasury stock he purchased from us at
any time within two (2) years following the date of a termination without cause
at the market price on the date of such transaction.
 
J. Laurence Costin, Jr. serves as Vice Chairman pursuant to an employment
agreement entered into in July 1994, which runs for successive one-year terms
unless terminated by either party. The agreement provides for an annual base
salary, subject to annual merit increases from time to time. Mr. Costin is also
eligible to receive a performance bonus of at least $70,000 per year, as
determined by the Compensation and Nominating Committee of the Board. He is also
eligible to participate in all other benefit plans maintained by the Company for
its salaried employees. Mr. Costin’s employment agreement contains a non-compete
provision.
 
Page 2 of 3

--------------------------------------------------------------------------------




Other Compensation Arrangements
 
Andrew G. Balbirer joined the Company in January 2005 as Executive Vice
President and Chief Financial Officer. Mr. Balbirer does not serve pursuant to
an employment agreement, however, the following arrangements apply to Mr.
Balbirer’s employment with the Company. For fiscal year 2005, Mr. Balbirer’s
bonus payment under the MIP will be the greater of $105,000 or the amount that
would be paid based on company performance and the achievement of his individual
performance objectives. This minimum payment applies to fiscal year 2005 only,
provided that Mr. Balbirer remains employed in good standing through December
31, 2005. The Company has offered to grant to Mr. Balbirer 20,000 shares of
restricted stock, which will vest on December 31, 2006 subject to CCC’s
achievement of certain earnings per share goals with a minimum vesting floor of
fifty (50%) or 10,000 shares. Prior to December 31,2006, the grant will vest
fully in the event of a change in control of the Company. This grant requires
final approval by Board of Directors and will be subject to the terms and
conditions of the Company’s 2000 Stock Incentive Plan (2004 Restatement) and a
restricted stock agreement. Mr. Balbirer is covered by the Company’s executive
severance policy, which is described in the Company’s proxy statement and a copy
of which was filed as an Exhibit to the Company’s Annual Report on Form 10-K. In
addition to the benefits provided in the severance policy, the Company has
agreed that if his employment is terminated “without cause” or for “good reason”
within six months following a change in control, Mr. Balbirer will receive the
equivalent value of 10,000 shares of CCC stock as of the last closing price
prior to the change in control.
 

Page 3 of 3

--------------------------------------------------------------------------------

